FLETCHER, Chief Judge
(concurring in the result):
Although I share Judge Cook’s conclusion that this conviction should be affirmed, significant differences in the basis for that conclusion exist, requiring me to write.
The appellant was convicted of unpremeditated murder of another soldier at the NCO Club at Fort Carson, Colorado. The record reveals that death was the result of an altercation between the victim and the appellant over a girl, Rita, whom the appellant had previously dated, but who was having a drink with the victim on the evening in question. The defense contended Sergeant Brooks had acted in self-defense during the fight, and someone else had fired the fatal shot.
The appellant urges that reversal is required for two reasons. I will discuss only the first. The first reason is one of his defense counsel, Captain Ingram, disclosed confidential information to the prosecution in violation of an existing attorney-client relationship.1 Appellate defense counsel ar*107gue we should apply the doctrine of general prejudice to any instance of an unauthorized disclosure, primarily in reliance upon our early decision of United States v. Green, 5 U.S.C.M.A. 610, 18 C.M.R. 234 (1955).
The issue as to the breach of the attorney-client relationship in this case occurred because Captain Ingram chose to seek advice and discuss aspects of his perception of the defense strategy with the chief of military justice, Captain Werner. There is agreement among the parties that, as noted by the military judge, the functions of that office are usually prosecutorial in nature; any inquiry into a question of degree is rendered academic for Captain Werner served as the assistant trial counsel. The defense moved that Captain Werner be recused from any participation as a prosecutor because of his previous role as the chief of military justice, and because of the aforementioned conversation. The trial judge conducted an inquiry during an Article 39(a) session. Both Captain Ingram and Captain Werner testified; each conducted an examination of the other, and, in turn, each was questioned by the military judge. The trial judge initially determined nothing in the duties performed by Captain Werner would preclude his participation in the trial.2 He then directed Captain Ingram to set forth in writing the substance of the conversation, and had the matter sealed and attached to the record for appellate review. Without examining the exhibit, the trial judge ruled that Captain Werner could participate in the trial. He acknowledged the argument of Captain Ingram that an attorney-client confidence had been violated, but apparently concluded that the violation was the “fault” of the defense, and the defense would have to contend with its ramifications.
At the close of the trial, the trial judge ordered the exhibit opened and examined by Captain Werner so the Government would be able to “defend” itself on any appeal concerning complaints of unethical conduct of one of its representatives. Examination of the text of the conversation3 demonstrates support for the trial judge’s ruling that a breach of the attorney-client relationship occurred. Additionally, in paragraph 2, if believed in its entirety, it reveals material detrimental to the defense position, relied upon at trial. Notwithstanding the sharp disagreement between Captain Werner and Captain Ingram as to whether the matters contained in that paragraph of the exhibit were ever, in fact, discussed, the trial judge stated for the record it was his ruling that Captain Ingram had breached the confidence of his client by conferring with Captain Werner.4
*108The question presented in this case must be resolved by a determination of whether or not the breach of confidence found by the trial judge prejudiced the appellant.5 My reading of United States v. Green, supra, and the Court’s subsequent decisions lead me to conclude that the breach in this case was not an error which must be treated as prejudicial per se. This doctrine properly should be applied in three situations: abandonment of a client by his counsel;6 instances where the Government initiates the breach in a manner outside permissible legal confines;7 and where the actions of *109the attorney so impregnate the proceedings as to make an appellate determination of the extent of the prejudice impossible.8 In each of these circumstances the very integrity of our system and the concept of a fair trial are so violated as to require this Court “to dispense with a ‘search for prejudice.’ ” United States v. Green, supra at 618, 18 C.M.R. at 242.
Examination of the facts of this case reveals it does not fall within any of the three situations enumerated above. After careful examination of the record for prejudice or taint as a result of this breach, I find none requiring reversal. The conversation initiated by the assistant defense counsel occurred in the period between the Article 32 investigation hearing and the trial. Analysis of that hearing reveals that the Government’s case at trial mirrored that presented to the hearing officer. The Government relied upon the same witnesses, and their testimony at trial paralleled that offered at the earlier hearing. In sum, the Government proceeded upon the same theory of prosecution throughout, and this theory did not entail use of, or attack upon, the matters allegedly disclosed by Captain Ingram.9
The fact that I do not reverse this case should not be interpreted as any indication of approval or satisfaction with the actions of counsel in this case. In cases where I test for prejudice, I will continue to resolve doubts in favor of the defendant, and assume the actions of his counsel were detrimental to the interests of his client. United States v. McCluskey, 6 U.S.C.M.A. 545, 20 C.M.R. 261 (1955).

. The trial judge ruled that a breach of the confidence had occurred as a result of the conversation. The contents of the matters actually disclosed were not resolved, and as detailed later in this opinion, is largely a factual resolu*107tion of credibility outside our province and unnecessary to our disposition of the case.


. The Court should not hold that the chief of military justice is barred from serving as a prosecutor simply by virtue of serving in that capacity; however, in light of his duties of advising the Article 32 investigating officer and preparing the pretrial advice, I deem it advisable that he refrain from so acting. Captain Werner did not actually serve during most of the trial because of “press of other duties,” which points up an additional objection to this situation.


. (1) I informed CPT Werner that I felt there was an issue involving a general lack of premeditation in that SSG Brooks had informed me of the following:
(2) That on the night in question he went to NCO club. While entering the club he found a paper bag outside the club which contained a pistol. That while there he passed the table where the deceased was sitting. That the deceased grabbed the accused and went for a weapon or the accused so thought. That the accused went for the gun he was carrying and it accidentally went off. That he never meant to shoot the deceased but only to scare off the attack.
(3) From these related facts I told CPT Werner that I felt there was no premeditation and that if I were the chief defense counsel I would plead him guilty of a lesser included offense and let him relate his story on the merits, making him more credible with the court members. To this he replied “where then is the gun.”
(4) I only did this because I felt that as the Chief of Justice he would keep all that I told him in strictest confidence.
s/s Allen R. Ingram


. The trial judge simply held the conversation resulted in a breach of the confidence; he made no attempt to delineate whether all or only a portion of the contents of the exhibit had been disclosed.


. Unlike the majority, I see no need to indulge in “assumptions.” The question of whether a violation of the attorney-client relationship occurred in this case is purely factual, and it was resolved by the trial judge below upon weighing the evidence. As this Court reaffirmed in United States v. McCluskey, 6 U.S.C.M.A. 545, 20 C.M.R. 261 (1955), when the record is silent or unclear as to whether the given statement of an accused was within the privilege, all doubt will be resolved in his favor. The evidence of record when coupled with this rule amply supports the trial judge’s holding. I must add that any attempt to resolve such a matter by examining whether the violation occurred through the “good faith” or “reasonable belief” of the defense counsel is totally unsatisfactory. As the Court noted in United States v. Marrelli, 4 U.S.C.M.A. 276, 281, 15 C.M.R. 276, 281 (1954), concerning the privilege:
This privilege — one of the oldest and soundest known to the common law — exists for the purpose of providing a client with the assurances that he may disclose all relevant facts to his attorney safe from fear that his confidences will return to haunt him.
Nothing in the proposed rule 503 of the Federal Rules of Evidence or the present applicable rule, rule 501, suggests that a “good faith” violation of the privilege is either permissible, or as suggested by the trial judge, simply a cross to bear for the defense. Such an approach only obscures, rather than resolves, the issue.


. It should be apparent that the Court and other military appellate courts have found actions of counsel in abandoning their client or participating in dual activity to be inherently prejudicial. United States v. Williams, 21 U.S. C.M.A. 292, 45 C.M.R. 66 (1972); United States v. Collier, 20 U.S.C.M.A. 261, 43 C.M.R. 101 (1971); United States v. Green, supra; see United States v. Moore, 9 U.S.C.M.A. 284, 26 C.M.R. 64 (1958). Reversal has been required, United States v. Walker, 47 C.M.R. 288 (A.C. M.R. 1973), unless the court could with certainty isolate the prejudice to a given aspect of the case and thereby limit the curative action. United States v. McCluskey, supra; United States v. Daigneault, 30 C.M.R. 918 (A.F.B.R. 1960).


. The question of improper governmental interference has met a mixed response in the various federal courts. The Supreme Court in the cases of Black v. United States, 385 U.S. 26, 87 S.Ct. 190, 17 L.Ed.2d 26 (1966), and O’Brien v. United States, 386 U.S. 345, 87 S.Ct. 1158, 18 L.Ed.2d 94 (1967), treated such matters as error per se requiring reversal without inquiry into whether the prosecution made use of its actions (in each instance an illegal wiretap). Accord, United States v. Bennett, 28 C.M.R. 650 (N.B.R. 1959). Yet, in the same term, the Court, in Hoffa v. United States, 385 U.S. 293, 87 S.Ct. 408, 17 L.Ed.2d 374 (1966), examined the record and determined that the complained abuse — the placement of a government informer in the hotel suite where Hoffa and his attorneys were conferring on defense strategy on one of the earlier prosecutions against Hoffa— had not prejudiced Hoffa as to the later prosecution which was then being reviewed by the Court. The Court recognized Black v. United States, supra, and its underlying precedent of Coplon v. United States, 89 U.S.App.D.C. 103, 191 F.2d 749 (1951), cert, denied, 342 U.S. 926, 72 S.Ct. 363, 96 L.Ed. 690 (1952) and Caldwell v. United States, 92 U.S.App.D.C. 355, 205 F.2d 879 (1953), but found them inapplicable, and upon examination of the record determined that nothing presented in the testimony of the informer was inadmissible as violative of the attorney-client relationship or the Sixth Amendment.
The majority of the Circuit Courts have read the Hoffa decision and its interpretation of Coplon as authority for the utilization of a test for specific prejudice in these situations. The general basis stated is that if the complained of governmental intrusion is not of “the grossest kind” or “manifestly and avowedly corrupt,” the court will attempt to measure the prejudice rather than automatically punishing the prosecution by freeing the defendant. The common thread is that prejudice is presumed in only those cases where the governmental action, in addition to being impermissible, is so offensive as to make it unlikely an accused did not suffer from its use. United States v. Scott, 521 F.2d 1188 (9th Cir. 1975); United States v. Gartner, 518 F.2d 633 (2d Cir. 1975); United States v. Gugliaro, 501 F.2d 68 (2d Cir. 1974); United States v. Brown, 484 F.2d 418 (5th Cir. 1973); South Dakota v. Long, 465 F.2d 65 (8th Cir. 1972); United States v. Seale, 461 F.2d 345 (7th Cir. 1972); Manuel v. Salisbury, 446 F.2d 453 (6th Cir. 1971); United States v. Zarzour, 432 F.2d 1 (5th Cir. 1970); United States v. Alderisio, 424 F.2d 20 (10th Cir. 1970); Taglianetti v. United States, 398 F.2d 558 (1st Cir. 1968).
*109The Third and Fourth Circuits have rejected this concept and instead have focused on whether the governmental intrusion was deliberate; if the government knowingly permits such actions, then reversal is required. Bursey v. Weatherford, 528 F.2d 483 (4th Cir. 1975); United States v. Rispo, 460 F.2d 965 (3d Cir. 1972). Both courts suggest that any issue of inadvertent intrusion by the government must be similarly considered error unless the government can establish under Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967), that the error was harmless beyond a reasonable doubt in reliance upon O’Brien v. United States, supra, and the Sixth Amendment implications.


. The cases from the military appellate courts have varied slightly in the approach to this aspect. The overwhelming majority have concluded that the inconsistent or antagonistic conduct complained of either created such a distinct appearance of impropriety, United States v. Walker, supra; United States v. Chierichetti, 31 C.M.R. 524 (A.F.B.R. 1961), or were so all pervasive, United States v. Collier, supra, as to require reversal. Military courts, in such situations have not been reluctant to dispense with any search for prejudice. United States v. Green, supra; United States v. Turley, 8 U.S.C.M.A. 262, 24 C.M.R. 72 (1957). But see United States v. Robbins, 41 C.M.R. 917 (A.F.C. M.R. 1969); United States v. Melton, 30 C.M.R. 796 (A.F.B.R. 1960). The text of this decision should leave no doubt that I will not hesitate to apply the doctrine of general prejudice, i. e., prejudice per se, in such instances, and to the extent that Robbins and Melton are in conflict, I would decline to adopt them.


. These matters were not pursued by the defense at trial, and do not appear to have ever been part of the defense strategy employed by either the chief military defense counsel or the civilian defense counsel. Both counsel expressly disavowed knowledge of any of the matters Captain Ingram set forth in the exhibit which was admitted at trial.